Exhibit Compensation for Named Executive Officers for fiscal 2010 Name Principal Position Annual Base Salary Annual Cash Bonus C. Larry Pope President and Chief Executive Officer $ 1,100,000 (1) Robert W. Manly, IV Executive Vice President and Chief Financial Officer $600,000 (2) Carey J. Dubois (3) Vice President, Finance $325,000 (4) George H. Richter President and Chief Operating Officer, Pork Group $800,000 (5) Joseph B. Sebring President of John Morrell $700,000 (6) James C. Sbarro President of Farmland Foods $500,000 (7) (1)The bonus formula for Mr. Pope is: •0% of the first $100 million of Company net income before deduction for income taxes and incentive payments to key employees(“net profits”), •1.5% of Company net profits in excess of $100 million and less than $400 million, and •2% of Company net profits in excess of $400 million. (2)The bonus formula for Mr. Manly is: •0% of the first $100 million of Company net profits, •0.5% of Company net profits in excess of $100 million and less than $400 million, and •0.75% of Company net profits in excess of $400 million. (3)Mr.
